Judgment of the County Court of Nassau county in favor of petitioner, in a proceeding under section 205 of the General Municipal Law, as amended, to compensate him for injuries suffered while attending at a fire as a volunteer fireman, modified on the law by reducing the amount awarded to $1,500. The judgment, as so modified, and the order deny*823ing appellant’s motion to vacate the judgment, are unanimously affirmed, without costs. The statute provides that a volunteer fireman, who shall become permanently incapacitated from performing the full duties of a volunteer fireman by reason of disease or disability caused or induced by actual performance of the duties of his position, shall be paid one-half of the amount which would have been payable in ease of death to his executor or administrator. The statute further provides that the amount which shall be paid to the executor or the administrator in case of death shall be $3,000. Therefore, the county judge erred in awarding petitioner more than $1,500. The additional payments referred to in the statute are to be made not to the executor or administrator but to the widow of a volunteer fireman who died leaving him surviving a child or children under the age of eighteen years. Present — Lazansky, P. J., Hagarty, Johnston, Adel and Taylor, JJ.